TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00610-CV


                                        A. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 291,046-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on October 28, 2019.        After this Court

extended appellant’s deadline to file his brief, appellant’s brief was due December 10, 2019. On

December 17, 2019, this Court sent a notice to appellant informing him that his brief was

overdue and that a failure to file a satisfactory response by January 2, 2020, would result in the

dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: January 31, 2020